UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 97.97% (Cost $210,741,261) Airlines 0.60% China Eastern Airlines Corp. Ltd. (China) (I) 1,410,000 935,813 China Southern Airlines Co. Ltd. (China) (I) 770,000 667,058 Aluminum 1.03% Aluminum Corp. of China Ltd. (China) 1,948,000 2,727,766 Automobile Manufacturers 2.07% Denway Motors Ltd. (Hong Kong) 9,290,000 5,479,990 Broadcasting & Cable TV 0.49% Phoenix Satellite Television Holdings Ltd. (Hong Kong) 7,598,000 1,304,224 Coal & Consumable Fuels 4.79% China Shenhua Energy Co. Ltd. (China) 1,822,500 9,495,337 Yanzhou Coal Mining Co. Ltd. (China) 1,912,000 3,225,960 Commodity Chemicals 0.43% Sinopec Shanghai Petrochemical Co. Ltd. (China) 2,530,000 1,137,758 Computer Storage & Peripherals 0.31% TPV Technology Ltd. (Hong Kong) 1,306,000 835,272 Construction & Engineering 2.46% COSCO International Holdings Ltd. (Hong Kong) 4,422,000 3,411,159 Shui On Construction and Material Ltd. (Hong Kong) 1,040,000 3,104,883 Construction & Farm Machinery & Heavy Trucks 1.70% China Infrastructure Machinery Holdings, Ltd. (China) 950,000 1,368,795 Weichai Power Co. Ltd. (China) 622,000 3,137,049 Distributors 1.62% China Resources Enterprise Ltd. (Hong Kong) 1,272,000 4,287,488 Diversified Banks 11.90% Bank of Communications Co. Ltd. (China) 2,250,000 2,519,886 Bank of East Asia Ltd. (Hong Kong) 1,061,017 6,110,382 China Construction Bank (China) 17,205,000 12,052,401 CITIC International Financial Holdings Ltd. (Hong Kong) 1,549,000 855,533 Industrial & Commercial Bank of China (China) 16,690,000 10,047,006 Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2008 (unaudited) Diversified Metals & Mining 0.25% Jiangxi Copper Co. Ltd. (China) 371,000 653,640 Diversified REITs 1.49% GZI Real Estate Investment Trust (Hong Kong) 10,470,000 3,948,817 Electronic Equipment Manufacturers 1.76% Au Optronics Corp., ADR (Taiwan) 52,525 871,390 Chi Mei Optoelectronice Corp. (Taiwan) 2,366,400 2,790,118 Kingboard Chemical Holdings Ltd. (Hong Kong) 244,500 1,019,942 Footwear 0.55% Yue Yuen Industrial (Holdings) Ltd. (Hong Kong) 500,000 1,463,110 Forest Products 0.63% Sino-Forest Corp. (Canada) (I) 90,900 1,669,435 Gas Utilities 1.31% Xinao Gas Holdings Ltd. (China) 1,801,000 3,486,665 Gold 0.71% Zijin Mining Group Co. Ltd. (China) 1,576,000 1,891,207 Heavy Electrical Equipment 1.51% Harbin Power Equipment Co. Ltd. (China) 1,136,000 2,572,699 Shanghai Electric Group Co. Ltd. (China) 1,852,000 1,441,076 Highways & Railtracks 1.54% Road King Infrastructure Ltd. (Hong Kong) 2,675,000 3,124,426 Zhejiang Expressway Co. Ltd. (China) 898,000 954,910 Hotels, Resorts & Cruise Lines 0.95% China Travel International Investment Hong Kong Ltd. (Hong Kong) 1,542,000 828,887 Shanghai Jin Jiang International Hotels (Group) Co. Ltd. (China) 4,450,000 1,687,423 Hypermarkets & Super Centers 0.89% Lianhua Supermarket Holdings Ltd. (China) 1,693,000 2,352,107 Independent Power Producers & Energy Traders 1.64% China Resources Power Holdings Co. Ltd. (Hong Kong) 1,818,000 4,354,677 Industrial Conglomerates 2.95% Beijing Enterprises Holdings, Ltd. (Hong Kong) 500,000 2,113,639 Citic Pacific Ltd. (Hong Kong) 412,000 2,043,846 Hutchison Whampoa Ltd. (Hong Kong) 256,000 2,520,270 Shanghai Industrial Holdings Ltd. (Hong Kong) 306,000 1,136,102 Page 2 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2008 (unaudited) Industrial Machinery 1.46% Enric Energy Equipment Holdings, Ltd. (Hong Kong) (I) 2,244,000 2,175,421 Shanghai Prime Machinery Co. (China) 5,620,000 1,702,688 Integrated Oil & Gas 8.58% China Petroleum and Chemical Corp. (Sinopec) (China) 8,968,000 9,412,644 PetroChina Co. Ltd. (China) 9,676,000 13,367,050 Integrated Telecommunication Services 3.87% China Netcom Group Corp. (Hong Kong) Ltd. (Hong Kong) 1,320,000 4,055,666 China Telecom Corp. Ltd. (China) 8,886,000 6,218,249 Investment Banking & Brokerage 1.45% Goldbond Group Holdings Ltd. (Hong Kong) (I) 17,610,000 1,013,954 Meadville Holdings Ltd. (Hong Kong) 11,888,000 2,829,539 Leisure Products 0.63% Li Ning Co. Ltd. (Hong Kong) 606,000 1,684,725 Life & Health Insurance 4.36% China Life Insurance Co. Ltd. (China) 3,210,000 11,558,823 Marine 1.92% China Shipping Container Lines Co. Ltd. (China) 1,236,000 466,735 Cosco Corp. (Singapore) Ltd. (Singapore) 460,000 1,483,572 Pacific Basin Shipping Ltd. (Hong Kong) 2,238,000 3,143,304 Marine Ports & Services 1.21% China Merchants Holdings International Co. Ltd. (Hong Kong) 654,670 3,198,132 Oil & Gas Exploration & Production 3.04% CNOOC Ltd. (Hong Kong) 5,714,000 8,076,284 Packaged Foods & Meats 1.88% China Mengniu Dairy Co. Ltd. (Hong Kong) 620,000 1,628,256 China Yurun Food Group Ltd. (Hong Kong) 2,544,000 3,370,735 Personal Products 0.48% Hengan International Group Co. Ltd. (Hong Kong) 347,000 1,268,666 Railroads 0.45% Guangshen Railway Co. Ltd. (China) 1,898,000 1,203,365 Real Estate Management & Development 8.35% Cheung Kong Holdings Ltd. (Hong Kong) 178,000 2,886,217 China Overseas Land & Investment Ltd. (Hong Kong) 2,696,000 4,620,825 China Resources Land Ltd. (Hong Kong) 1,934,000 3,373,161 Great Eagle Holdings Ltd. (Hong Kong) 863,000 2,877,607 Guangzhou Investment Co. Ltd. (Hong Kong) 6,616,000 1,338,876 Kindom Construction Co. Ltd. (Taiwan) 4,163,000 1,825,774 Page 3 John Hancock Greater China Opportunities Fund Securities owned by the Fund on January 31, 2008 (unaudited) Shimao Property Holdings Ltd. (China) 1,110,000 1,975,527 Shui On Land Ltd. (China) 3,110,000 3,274,099 Semiconductors 1.08% Advanced Semiconductor Manufacturing Corp. (China) (I) 13,160,000 426,049 Taiwan Semiconductor Manufacturing Co. Ltd. (Taiwan) 1,300,000 2,435,892 Steel 0.66% Maanshan Iron & Steel Co. Ltd. (China) 3,320,000 1,764,324 Technology Distributors 1.99% Digital China Holdings Ltd. (Hong Kong) 7,374,800 5,277,544 Wireless Telecommunication Services 12.98% China Mobile (Hong Kong) Ltd. (Hong Kong) 2,337,000 34,454,858 Total investments (Cost $210,741,261) 97.97% Other assets and liabilities, net 2.03% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Greater China Opportunities Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt REIT Real Estate Investment Trust (I) Non-income-producing security. The cost of investments owned on January 31, 2008, including short-term investments, was $210,741,261. Gross unrealized appreciation and depreciation of investments aggregated $64,232,059 and $14,956,613, respectively, resulting in net unrealized appreciation of $49,275,446. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
